TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-03-00232-CR



                                          Joe Ybarra, Appellant

                                                      v.

                                      The State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 00-372-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Following his conviction for felony driving while intoxicated, Joe Ybarra filed both a notice

of appeal and a motion for new trial. This Court gave the appeal cause number 03-03-00119-CR. The

clerk=s record was filed on March 24, 2003. The record contained the trial court=s certification that this

was a plea bargain case and that Ybarra had no right of appeal. See Tex. R. App. P. 25.2(a)(2).

Accordingly, the appeal was dismissed. Ybarra v. State, No. 03-03-00119-CR (Tex. App.CAustin Apr.

3, 2003, no pet.) (not designated for publication); see Tex. R. App. P. 25.2(d).

                 On April 2, 2003, the district court signed an order overruling Ybarra=s motion for new trial.

Ybarra filed a second notice of appeal, which was entered on this Court=s docket under the present cause

number. We are aware of no statute or rule conferring a right to independently appeal the overruling of a

motion for new trial. Instead, the appellate rules clearly contemplate that the ruling on a motion for new trial
is to be considered as part of the appeal from the judgment of conviction. See Tex. R. App. P. 26.2(a)(2)

(extending time for perfecting appeal if motion for new trial filed). As the trial court has previously certified,

Ybarra has no right of appeal from the judgment of conviction in district court cause number 00-372-K368.

                 For the reasons stated, this appeal is dismissed.




                                                    ___________________________________________

                                                    W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 15, 2003

Do Not Publish




                                                        2